Case 2:13-cv-00036-JES-NPM Document 291 Filed 08/07/20 Page 1 of 5 PageID 5889




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION



 PAMELA M. PERRY,

                Plaintiff,

 v.                                                   Case No. 2:13-cv-36-FtM-29NPM

 THE SCHUMACHER GROUP OF
   LOUISIANA,
 THE SCHUMACHER GROUP OF
   FLORIDA, INC.,
 COLLIER EMERGENCY GROUP, LLC, and
 NAPLES HMA, LLC
            Defendants.


                                          ORDER

        Before the Court is Defendant Naples HMA, LLC’s Motion to Strike/Exclude

 Plaintiff’s Expert and Expert Report or, Alternatively, Extend Remaining Case

 Management Deadlines (Doc. 286). The remaining Defendants (“Schumacher

 Defendants”) join in the relief requested in the motion. (Doc. 290). Plaintiff Dr. Pamela M.

 Perry filed a timely response in opposition to the motion. (Doc. 289). For the reasons

 discussed below, the request to strike is denied and the request to extend the remaining

 deadlines is granted.

        As a result of the many recent filings, the Court and the parties are familiar with

 the procedural and factual backdrop of the case. Thus, the Court will proceed directly to

 the issues at hand. Naples HMA seeks to strike the report of Plaintiff’s expert Dr. Mark

 Cichon or, alternatively, extend the remaining deadlines in the case to allow more time to

 retain and consult with experts in preparation for Dr. Cichon’s deposition. (Doc. 286).
Case 2:13-cv-00036-JES-NPM Document 291 Filed 08/07/20 Page 2 of 5 PageID 5890




         Motion to Strike

         In a nutshell, Naples HMA argues Dr. Cichon’s report was untimely and that it

 exceeds the scope of the Court’s order reopening discovery. (Doc. 286

         Federal Rule of Civil Procedure 26(a) and (e) require parties to timely disclose all

 bases of their expert opinions. Mitchell v. Ford Motor Co., 318 F. App’x 821, 824 (11th

 Cir. 2009). If an expert report is untimely or incomplete, Federal Rule of Civil Procedure

 37(c) controls. Under Rule 37(c), “[i]f a party fails to provide information or identify a

 witness as required by Rule 26(a) or (e), the party is not allowed to use that information

 or witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure

 was substantially justified or is harmless.” Rule 37 allows district courts to exclude or

 strike expert witnesses as a sanction for violating Rule 26. Mitchell, 318 F. App’x at 824.

 The burden of establishing this failure lies with the non-disclosing party. Id.

         On the other hand, the admissibility of expert testimony is governed by Federal

 Rule of Evidence 702, and the proper method to challenge the reliability of expert

 testimony is by a Daubert 1 motion or motion in limine. Rink v. Cheminova, Inc., 400 F.3d

 1286, 1291 (11th Cir. 2005). Therefore, the Court limits its review to whether Dr. Cichon’s

 disclosure and report are timely and complete.

         To begin, Naples HMA represents Plaintiff disclosed Dr. Cichon’s name on July

 13, 2020, when Plaintiff asked for an extension of time to provide Dr. Cichon’s report. Not

 so. Plaintiff had disclosed Dr. Cichon on May 20, 2020 and again on June 3, 2020 in

 response to Interrogatories. (Docs. 289-1, p. 11; Doc. 289-1, p. 24). And Plaintiff timely




 1   Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).
                                               2
Case 2:13-cv-00036-JES-NPM Document 291 Filed 08/07/20 Page 3 of 5 PageID 5891




 disclosed Dr. Cichon’s report on July 17, 2020 at 9:00 a.m. in compliance with the Court’s

 July 14, 2020 order (Docs. 279, 283).

        As for the scope of Dr. Cichon’s report, the Court harkens back to the parties’ Joint

 Motion to Reopen Discovery for Limited Purposes (Doc. 233). The parties agreed, “[a]ny

 further discovery in the case will be limited strictly to the issue of damages.” (Doc. 233,

 p. 4 (emphasis added)). And the Court memorialized this agreement in its April 29, 2020

 Order, “[t]he parties agree that discovery concerning compensatory and punitive

 damages is necessary . . .” (Doc. 234, p. 1 (emphasis added)). There is no restriction to

 front pay as claimed by Naples HMA. (See Doc. 286, p. 4). Further, there is no suggestion

 that Dr. Cichon’s report is incomplete. To the contrary, Naples HMA suggests he included

 too much information in his lengthy report. Thus, finding no merit in Naples HMA’s claim

 that it was unfairly surprised by Dr. Cichon’s report, the Court denies the request to strike

 it. (Doc. 286). To be clear, this Order does not preclude Defendants from filing a timely

 motion in limine challenging Dr. Cichon’s qualifications or methodology, or the

 admissibility of his opinions.

        Motion to Extend Remaining Case Management Deadlines

        Alternatively, Naples HMA claims it is “substantially prejudiced” by the limited time

 it had to review Dr. Cichon’s report and depose him. (Doc. 286, p. 11). Naples HMA claims

 it cannot retain and consult with necessary experts prior to deposing Dr. Cichon in the

 timeframe allotted. (Id.). But the Court reminds Naples HMA that on April 29, 2020, the

 Court entered an expedited schedule for completing the damages discovery without

 disturbing the trial term—as the parties requested. (See Doc. 234). So as early as April

 2020, the parties were well aware of the limited time that would be available between the



                                              3
Case 2:13-cv-00036-JES-NPM Document 291 Filed 08/07/20 Page 4 of 5 PageID 5892




 disclosure and deposition of experts and the need to proceed accordingly. Indeed,

 Plaintiff timely served her expert report on July 17, 2020, and the Schumacher

 Defendants deposed Plaintiff’s expert on July 24 and July 27. On both dates, the

 Schumacher Defendants concluded their questioning early, and Naples HMA declined to

 use the time for its questions. (Doc. 289, p. 5).

        When disclosing her expert, however, Plaintiff disobeyed the July 14 Order.

 Plaintiff provided only one date from July 21 through 24 for the deposition and provided

 only four hours for the deposition. (Doc. 283, p. 1). Plaintiff should have provided available

 dates for Dr. Cichon to be deposed for seven hours between July 21 and July 24 as

 ordered, (see Doc. 279, p. 3), and both Defendants should have been prepared to

 depose Dr. Cichon during this time frame. But Plaintiff did not comply with the Order and

 Naples HMA was apparently unprepared to depose Dr. Cichon even if Plaintiff had. Thus,

 Plaintiff and Naples HMA share fault for the scheduling predicament before the Court.

 The parties have since agreed that Naples HMA will depose Dr. Cichon on August 17 and

 18. (Doc. 289, p. 5). Consequently, the Court will grant the alternative relief of modifying

 the schedule.

        Accordingly, it is hereby ORDERED:

        (1)      The Motion to Strike/Exclude Plaintiff’s Expert (Doc. 286) is DENIED.

        (2)      The Motion to Extend the Remaining Case Management Deadlines (Doc.

                 286) is GRANTED.

        (3)      The Court amends the schedule as follows:




                                               4
Case 2:13-cv-00036-JES-NPM Document 291 Filed 08/07/20 Page 5 of 5 PageID 5893




                DEADLINE                                        DATE

  Deadline to depose Plaintiff’s           8/18/2020
  expert
  Defendants’ deadline to disclose         8/24/2020
  rebuttal expert and to provide at
  least three dates during the week
  of August 31, 2020 for expert
  deposition(s)
  Deadline to depose Defendants’           9/4/2020
  rebuttal experts

  Motions in Limine                        9/18/2020

  Joint Final Pretrial Statement           9/25/2020

  Final Pretrial Conference                10/23/2020

  Trial                                    November 2, 2020


          All other provisions of the prior scheduling order(s) entered in this case remain in

 effect unless expressly modified herein or by further court order.

          DONE and ORDERED in Fort Myers, Florida on August 7, 2020.




                                               5
